Exhibit 10.1

 

TRINSEO LLC

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of May 20, 2016 among Trinseo
LLC, a Delaware limited liability company, with offices at 1000 Chesterbrook
Boulevard, Suite 300, Berwyn, Pennsylvania 19312 (the “Company”), and Barry
Niziolek (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company desires to employ the Executive and the Executive will
serve as Executive Vice President and Chief Financial Officer of the Company and
Trinseo S.A. (the “Parent”) and to pay all of the Executive’s compensation as
described in this Agreement; and

 

WHEREAS, as part of this Agreement Executive will be eligible for certain equity
awards described herein and to guarantee the cash compensation of the Executive
payable by the Company hereunder; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             POSITION AND DUTIES.

 

(a)           During the Employment Term (as defined in Section 2 hereof), the
Executive shall serve as Executive Vice President and Chief Financial Officer of
the Company and Parent and shall be a member of the Executive Leadership Team
(“ELT”).  In this capacity, the Executive shall have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
executive duties, authorities and responsibilities as may reasonably be assigned
to the Executive that are not inconsistent with the Executive’s position as
Executive Vice President and Chief Financial Officer. The Executive’s principal
place of employment with the Company shall be in Berwyn, Pennsylvania. The
Executive shall report directly to the Company’s Chief Executive Officer.

 

(b)           During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy, business judgment, knowledge and skill and
the Executive’s reasonable best efforts to the performance of the Executive’s
duties with the Company, provided that the foregoing shall not prevent the
Executive from (i) serving on the boards of directors of non-profit
organizations and, with the prior written approval of the Board, which shall not
be unreasonably withheld, other for profit companies, (ii) participating in
charitable, civic, educational, professional, community or industry affairs, and
(iii) managing the Executive’s passive personal

 

--------------------------------------------------------------------------------


 

investments so long as such activities in the aggregate do not violate
Section 11 hereof, interfere or conflict with the Executive’s duties hereunder
or create a business or fiduciary conflict.

 

2.             EMPLOYMENT TERM.  The Company agrees to employ the Executive
pursuant to the terms of this Agreement commencing on June 13, 2016 (the
“Effective Date”) for a one-year term, which shall automatically renew unless
either party gives ninety (90) days advance written notice of non-renewal. 
Notwithstanding the foregoing, the Executive’s employment hereunder may be
earlier terminated in accordance with Section 7 hereof, subject to Section 8
hereof. The period of time between the Effective Date and the termination of the
Executive’s employment hereunder shall be referred to herein as the “Employment
Term.” Executive may terminate this Agreement by giving at least ninety (90)
days written notice.

 

3.             BASE SALARY.  During the Employment Term, the Company agrees to
pay the Executive a base salary at an annual rate of not less than $500,000,
payable in accordance with the regular payroll practices of the Company, but not
less frequently than monthly. The Executive’s base salary shall be subject to
annual review by the Board of the Parent (or a committee thereof) (collectively,
the “Board”) during the first ninety (90) days of each calendar year, and the
base salary in respect of such calendar year may be increased above, but not
decreased below, its level for the preceding calendar year, by the Board. The
base salary as determined herein and adjusted from time to time shall constitute
“Base Salary” for purposes of this Agreement.

 

4.             ANNUAL BONUS. During the Employment Term, the Executive shall be
eligible for an annual cash performance bonus (an “Annual Bonus”) in respect of
each calendar year that ends during the Employment Term, to the extent earned
based on performance against objective performance criteria. The performance
criteria for any particular calendar year shall be determined in good faith by
the Board, no later than ninety (90) days after the commencement of such
calendar year. The Executive’s targeted Annual Bonus for a calendar year shall
equal 70% of the Executive’s Base Salary for such calendar year (the “Target
Bonus”) if target levels of performance for such year are achieved, with greater
or lesser amounts (including zero) paid for performance above and below target
(such greater and lesser amounts to be determined by a formula established by
the Board for such year when it establishes the targets and performance criteria
for such year); provided that the Executive’s maximum Annual Bonus for any
calendar year during the Employment Term shall equal 200% of the Target Bonus
for such calendar year. The payment of the Annual Bonus for 2016 will be
prorated for the year with a minimum guarantee of target payout with upside
potential if actual performance warrants. The Executive’s Annual Bonus for a
calendar year shall be determined by the Board after the end of the applicable
calendar year based on the level of achievement of the applicable performance
criteria, and shall be paid to the Executive in the calendar year following the
calendar year to which such Annual Bonus relates at the same time annual bonuses
are paid to other senior executives of the Parent, subject to continued
employment at the time of payment (except as otherwise provided in Section 8
hereof).

 

5.             EQUITY AWARD.  The Executive’s annual equity grant will be equal
to 155% of base salary, delivered in accordance with our annual plan which in
2016 for ELT was 50% Stock Options with a 3 year pro rata vesting and 50%
Restricted Share Units with 3 year cliff vesting. The grant instruments for all
Stock Options and Restricted Share Units granted to Executive,

 

--------------------------------------------------------------------------------


 

namely, subsequent grants as well as his first annual grant, will enable him to
become retirement eligible for all purposes under the LTI Plan after 3 years of
continuous service with the Company.

 

6.             EMPLOYEE BENEFITS.

 

(a)           BENEFIT PLANS.  During the Employment Term, the Executive shall be
entitled to participate in any employee benefit plan (including the Company’s
health, welfare and retirement plans, and coverage for the Executive’s annual
physical examination) that the Company, Parent or any of their direct or
indirectly controlled subsidiaries (each an “Affiliate”) has adopted or may
adopt, maintain or contribute to and which benefit any of the senior executives
of the Company, Parent or any Affiliate, on a basis no less favorable than that
applicable to any such senior executives, subject to satisfying the applicable
eligibility requirements, except to the extent such plans are duplicative of the
benefits otherwise provided hereunder. The Executive’s participation in any such
employee benefit plan shall be subject to the terms of the applicable plan
documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may modify or terminate any employee benefit plan at any
time, if and to the extent allowed pursuant to the terms of such plan, provided
that any such amendment may have no more adverse affect on the Executive than on
any other participant in such plan. The Company may provide perquisites to the
Executive at the discretion of the Board.

 

(b)           VACATIONS.  During the Employment Term, the Executive shall be
entitled to paid vacation in accordance with the Company’s policy on accrual and
use applicable to employees as in effect from time to time.

 

(c)           BUSINESS EXPENSES.  Upon presentation of reasonable substantiation
and documentation as the Company may specify from time to time, the Executive
shall be reimbursed in accordance with the Company’s expense reimbursement
policies as in effect from time to time, for all reasonable out-of-pocket
business expenses incurred and paid by the Executive during the Employment Term
and in connection with the performance of the Executive’s duties hereunder.

 

7.             TERMINATION.  The Executive’s employment and the Employment Term
shall terminate on the first of the following to occur:

 

(a)           DEATH.  Automatically upon the date of death of the Executive.

 

(b)           DISABILITY.  Upon ten (10) days prior written notice by the
Company to the Executive of termination due to Disability. For purposes of this
Agreement, “Disability” shall be defined as the inability of the Executive to
have performed the Executive’s material duties hereunder due to a physical or
mental injury, infirmity or incapacity, which inability shall continue for one
hundred and twenty (120) consecutive days or for one hundred eighty (180) days
(including weekends and holidays) in any 365-day period as determined by the
Board in its reasonable discretion. The Executive shall cooperate in all
respects with the Company if a question arises as to whether the Executive has
become disabled (including, without limitation, submitting to reasonable
examinations by one or more medical doctors and other health care

 

--------------------------------------------------------------------------------


 

specialists selected by the Company and authorizing such medical doctors and
other health care specialists to discuss the Executive’s condition with the
Company).

 

(c)           CAUSE.  Immediately upon written notice by the Company to the
Executive of a termination for Cause. “Cause” shall mean the Executive’s
(i) continued failure to follow the lawful directives of the Board or any
executive to whom the Executive reports after written notice from the Board or
such executive and a period of no less than thirty (30) days to cure such
failure; (ii) willful misconduct or gross negligence in the performance of the
Executive’s duties; (iii) conviction of, or pleading of guilty or nolo
contendere to, a felony; (iv) material violation of a material Company policy
that is not cured within thirty (30) days of written notice from the Board;
(v) performance of any material act of theft, embezzlement, fraud or
misappropriation of or in respect of the Company’s, the Parent’s or any
Affiliate’s property; (vi) continued failure to cooperate in any audit or
investigation of financial or business practices of the Company after written
request for cooperation from the Board and a period of no less than ten
(10) days to cure such failure; or (vii) breach of any of the restrictive
covenants set forth in Section 11 hereof or in any other written agreement
between the Executive and the Company, the Parent and/or any Affiliate that
causes material and demonstrable harm to the Company, the Parent or any
Affiliate and that is not cured within thirty (30) days of written notice from
the Board (a “Material Covenant Violation”).

 

(d)           WITHOUT CAUSE.  Immediately upon written notice by the Company to
the Executive of an involuntary termination without Cause (other than for death
or Disability).

 

(e)           GOOD REASON.  Upon written notice by the Executive to the Company
of a termination for Good Reason. “Good Reason” shall mean the occurrence of any
of the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
or Parent (as applicable) within thirty (30) days following written notification
by the Executive to the Company of the occurrence of one of the reasons set
forth below: (i) the material diminution in the Executive’s position, duties or
authorities or assignment of duties materially inconsistent with the Executive’s
position, including the Executive being required to report to someone other than
the Company’s Chief Executive Officer, (ii) the Executive’s relocation of the
Executive’s primary work location outside of the Philadelphia, Pennsylvania
metropolitan area; (iii) a reduction in Base Salary or Target Bonus; (iv) the
Company giving notice of non-extension of this Agreement; or (v) the Company’s
material breach of this Agreement. The Executive shall provide the Company with
a written notice detailing the specific circumstances alleged to constitute Good
Reason within ninety (90) days the occurrence of such circumstances, and
actually terminate employment within thirty (30) days following the expiration
of the Company’s thirty (30)-day correction period described above. Otherwise,
any claim of such circumstances as “Good Reason” shall be deemed irrevocably
waived by the Executive.

 

(f)            WITHOUT GOOD REASON.  Upon 90 (90) days prior written notice by
the Executive to the Company of the Executive’s voluntary termination of
employment without Good Reason (which the Company may, in its sole discretion,
make effective earlier than any notice date, provided if the Company accelerates
the effective date of termination, then the Executive will continue to receive
Base Salary through the expiration of the notice period).

 

--------------------------------------------------------------------------------


 

8.             CONSEQUENCES OF TERMINATION.  Subject to Sections 10 and 25
hereof.

 

(a)           DEATH.  In the event that the Executive’s employment and the
Employment Term ends on account of the Executive’s death, the Executive’s estate
shall be entitled to the following (with the amounts due under Sections
8(a)(i) through 8(a)(v) hereof to be paid, unless otherwise provided below,
within sixty (60) days following termination of employment, or such earlier date
as may be required by applicable law):

 

(i)            any unpaid Base Salary (A) for the remainder of calendar year
2016, and (B) through the date of termination;

 

(ii)           any Annual Bonus earned but unpaid with respect to the calendar
year ending on or preceding the date of termination;

 

(iii)          an amount equal to the pro-rata portion of the Executive’s Target
Bonus for the calendar year of termination (determined by multiplying the Target
Bonus for the year of termination by a fraction, the numerator of which is the
number of days during the calendar year of termination that the Executive is
employed by the Company and the denominator of which is 365); provided that to
the extent that the payment of such amount constitutes “nonqualified deferred
compensation” for purposes of “Code Section 409A” (as defined in
Section 25(b) hereof), such payment shall be made on the sixtieth (60th) day
following such termination;

 

(iv)          reimbursement for any unreimbursed business expenses incurred
through the date of termination;

 

(v)           payment in respect of any accrued but unused vacation time in
accordance with Company policy; and

 

(vi)          all other payments, benefits or fringe benefits to which the
Executive shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement (collectively, Sections 8(a)(i) through 8(a)(vi) hereof shall be
hereafter referred to as the “Accrued Benefits”).

 

(b)           DISABILITY.  In the event that the Executive’s employment and/or
Employment Term ends on account of the Executive’s Disability, the Company shall
pay or provide the Executive with the Accrued Benefits.

 

(c)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  If the Executive’s
employment by the Company is terminated (x) by the Company other than for Cause
pursuant to Section 7(c) hereof or (y) by the Executive for Good Reason
(collectively, a “Qualifying Termination”),  the Company shall pay or provide
the Executive with the following:

 

(i)            the Accrued Benefits;

 

(ii)           subject to the Executive’s not engaging in a Material Covenant
Violation or a material breach of Section 11 hereof that is not cured within
thirty (30) days of written notice from the Board (a “Material Cooperation
Violation”), the Executive shall be entitled to an

 

--------------------------------------------------------------------------------


 

amount equal to one and one-half (1.5) multiplied by the annual sum of the
Executive’s Base Salary and Target Bonus in effect for the then-current year of
termination (the “Severance Amount”), paid in equal monthly installments for a
period of eighteen (18) months following such termination; provided that to the
extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, any such payment scheduled to
occur during the first sixty (60) days following the termination of employment
shall not be paid until the sixtieth (60th) day following such termination and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto; and

 

(iii)          subject to (A) the Executive’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), (B) the Executive’s continued copayment of premiums at the
same level and cost to the Executive as if the Executive were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars), and (C) the Executive’s not engaging in a
Material Covenant Violation or a Material Cooperation Violation, continued
participation in the Company’s group health plan (to the extent permitted under
applicable law) which covers the Executive (and his eligible dependents) for a
period of eighteen (18) months following such termination, provided that if the
Company’s group health plan is self-insured, the Company will report to the
appropriate tax authorities taxable income to the Executive equal to the portion
of the deemed cost of such participation (based on applicable COBRA rates) not
paid by the Executive; provided further, that in the event that the Executive
obtains other employment that offers group health benefits, such continuation of
coverage by the Company under this Section 8(c)(iii) shall immediately cease
once Executive is eligible to enroll in such coverage from his new employer; and
provided further, that in the event that the Executive enrolls in coverage
through Medicare, a spousal plan, or an Insurance Exchange, rather than COBRA,
the Company will pay to Executive the amount equivalent to the Company share of
COBRA premiums for eighteen (18) months as if Executive had enrolled in COBRA,
grossed up for tax consequences.

 

Payments and benefits provided in this Section 8(c) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

 

(d)           CHANGE IN CONTROL.

 

(i)            This Section 8(d) shall apply if the Qualifying Termination
occurs during the two (2)-year period commencing upon a Change in Control.
Subject to the Executive’s not engaging in a Material Covenant Violation or a
Material Cooperation Violation, upon a termination described in the preceding
sentence, the Executive shall receive the benefits set forth in
Section 8(c) hereof, except that in lieu of receiving the Severance Amount in
installments as contemplated under Section 8(c)(ii) hereof, the Executive shall
receive a lump sum payment equal to the Severance Amount on the date of such
termination; provided that to the extent that the payment of the applicable
amount constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A, such payment shall be made on the sixtieth (60th) day following
such termination.

 

--------------------------------------------------------------------------------


 

(ii)           For purposes of this Agreement, the term “Change in Control”
shall mean the consummation of the first transaction following the Effective
Date, whether in a single transaction or in a series of related transactions, in
which any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) (a “Group”), other
than Bain Capital Partners, any private equity fund managed by it, or any Group
which includes Bain Capital Partners or any private equity fund managed by it,
(A) acquires (whether by merger, consolidation, or transfer or issuance of
equity interests or otherwise) equity interests of the Company or the Parent (or
any surviving or resulting entity) representing more than fifty percent (50%) of
the outstanding voting securities or economic value of the Company or the Parent
(or any surviving or resulting entity), or (B) acquires assets constituting all
or substantially all (more than eighty percent (80%)) of the assets of the
Company or the Parent and its subsidiaries (as determined on a consolidated
basis).

 

(e)           CODE SECTION 280G.

 

(i)            Change in Control Prior to Publicly Traded Equity of Company.  So
long as the Company is described in Section 280G(b)(5)(A)(ii)(I) of the Code, in
the event that any payment that is either received by the Executive or paid by
the Company on the Executive’s behalf or any property, or any other benefit
provided to the Executive under the Agreement or under any other plan,
arrangement or agreement with the Company or any other person whose payments or
benefits are treated as contingent on a change of ownership or control of the
Company (or in the ownership of a substantial portion of the assets of the
Company) or any person affiliated with the Company or such person (but only if
such payment or other benefit is in connection with the Executive’s employment
by the Company) (collectively the “Company Payments”), would be subject to the
tax imposed by Section 4999 of the Code (and any similar tax that may hereafter
be imposed by any taxing authority) (the “Excise Tax”), the Company shall, with
respect to such Company Payments, use its reasonable best efforts to obtain a
vote satisfying the requirements of Section 280G(b)(5) of the Code, such that no
portion of the Company Payments will be subject to such Excise Tax.  In the
event that a vote satisfying the requirements of Section 280G(b)(5) of the Code
is not obtained for any reason, then the Executive will be entitled to receive a
portion of the Company Payments having a value equal to $1 less than three
(3) times the Executive’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code) (the “Safe Harbor Amount”). Any reduction of
the Company Payments pursuant to the foregoing shall occur in the following
order: (A) any cash severance payable by reference to the Executive’s Base
Salary or Annual Bonus; (B) any other cash amount payable to the Executive;
(C) any benefit valued as a “parachute payment;” and (D) acceleration of vesting
of any equity award.

 

(ii)           Change in Control Upon or Following Publicly Traded Equity of
Company.  In the event that Company Payments become payable to the Executive
during any period in which the Company is not an entity described in
Section 280G(b)(5)(A)(ii)(I) of the Code, if the Company Payments will be
subject to the Excise Tax, then the Executive will be entitled to receive either
(A) the full amount of the Company Payments, or (B) a portion of the Company
Payments having a value equal to the Safe Harbor Amount, whichever of clauses
(A) and (B), after taking into account applicable federal, state, and local
income taxes and the Excise Tax, results in the receipt by the Executive on an
after-tax basis, of the greatest portion of the

 

--------------------------------------------------------------------------------


 

Company Payments.  Any reduction of the Company Payments pursuant to the
foregoing shall occur in the same manner as provided in the last sentence of
Section 8(e)(i) hereof.

 

(iii)          Accountants.  Any determination required under this
Section 8(e) shall be made in writing by the independent public accountants of
the Company, whose determination shall be conclusive and binding for all
purposes upon the Company and the Executive.  For purposes of making any
calculation required by this Section 8(e), such accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of
Sections 280G and 4999 of the Code.

 

9.             OTHER OBLIGATIONS.  Upon any termination of the Executive’s
employment with the Company, the Executive shall promptly resign from any other
position as an officer, director or fiduciary of the Company, Parent and any
Affiliate.

 

10.          RELEASE; NO MITIGATION; NO SET-OFF.  Any and all amounts payable
pursuant to Sections 8(c)(ii), 8(c)(iii) or 8(d) of this Agreement beyond the
Accrued Benefits shall only be payable if the Executive delivers to the Company
and does not revoke a general release of claims in favor of the Company in
substantially the form of Exhibit A attached hereto.  Such release shall be
executed and delivered (and no longer subject to revocation, if applicable)
within sixty (60) days following termination.  In no event shall the Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement, nor shall the amount of any payment hereunder be reduced by
any compensation earned by the Executive as a result of employment by a
subsequent employer (except as provided in Section 8(c)(iii) hereof).  The
Company’s obligations to pay the Executive amounts hereunder shall not be
subject to set-off, counterclaim or recoupment of amounts owed by the Executive
to the Company or any of its Affiliates.

 

11.          RESTRICTIVE COVENANTS.

 

(a)           CONFIDENTIALITY.  During the course of the Executive’s employment
with the Company, the Executive will learn confidential information regarding
the Company, Parent and each Affiliate.  The Executive agrees that the Executive
shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any person, other than in the course of the Executive’s
assigned duties and for the benefit of the Company, either during the period of
the Executive’s employment or at any time thereafter, any business and technical
information or trade secrets, nonpublic, proprietary or confidential
information, knowledge or data relating to the Company, Parent or any Affiliate,
or received from third parties subject to a duty on the Company’s, Parent’s and
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes, in each case which shall have been
obtained by the Executive during the Executive’s employment by the Company.  The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the

 

--------------------------------------------------------------------------------


 

Company at its expense in seeking a protective order or other appropriate
protection of such information).  The terms and conditions of this Agreement
shall remain strictly confidential, and the Executive hereby agrees not to
disclose the terms and conditions hereof to any person or entity, other than
immediate family members, legal advisors or personal tax or financial advisors,
or prospective future employers solely for the purpose of disclosing the
limitations on the Executive’s conduct imposed by the provisions of this
Section 11 who, in each case, shall be instructed by the Executive to keep such
information confidential.

 

(b)           NONCOMPETITION.  The Executive acknowledges that the Executive
performs services of a unique nature for the Company that are irreplaceable, and
that the Executive’s performance of such services to a competing business will
result in irreparable harm to the Company.  Accordingly, during the Executive’s
employment hereunder and for a period of one (1) year thereafter, the Executive
agrees that the Executive will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in competition with any material business of the Company, Parent 
or any Affiliate or in any other material business in which the Company, Parent 
or any Affiliate  has taken material steps and has material plans, on or prior
to the date or termination, to be engaged in on or after such date, provided
such plans are known to the Executive, in any locale of any country in which the
Company, Parent or such Affiliate conducts business.  Notwithstanding the
foregoing, nothing herein shall prohibit the Executive from being a passive
owner of not more than one percent (1%) of the equity securities of a publicly
traded corporation, so long as the Executive has no active participation in the
business of such corporation that is in competition with the Company, Parent or
any Affiliate.

 

(c)           NONSOLICITATION; NONINTERFERENCE. During the Executive’s
employment with the Company and for a period of one (1) year thereafter, the
Executive agrees that the Executive shall not, except in the furtherance of the
Executive’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) solicit, aid or
induce any customer of the Company, Parent or an Affiliate to purchase goods or
services then sold by the Company, Parent or any Affiliate from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company, Parent or any Affiliate to
leave such employment or retention or, in the case of employees, to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company, Parent or any
Affiliate, or hire or retain any such employee, or take any action to materially
assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, or (iii) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between the Company, Parent or any Affiliate and any of their respective
vendors, joint venturers or licensors.  An employee, representative or agent
shall be deemed covered by this Section 11(c) while so employed or retained and
for a period of six (6) months thereafter.  Notwithstanding the foregoing, the
provisions of this Section 11(c) shall not be violated by general advertising or
solicitation not specifically targeted at Company, Parent or Affiliate-related
individuals or entities.

 

--------------------------------------------------------------------------------


 

(d)           INVENTIONS.    (i)            The Executive acknowledges and
agrees that all ideas, methods, inventions, discoveries, improvements, work
products, developments or works of authorship (“Inventions”), whether patentable
or unpatentable, (A) that relate to the Executive’s work with the Company,
Parent and any Affiliate, made or conceived by the Executive, solely or jointly
with others, during the Employment Term, or (B) suggested by any work that the
Executive performs in connection with the Company, Parent or any Affiliate,
either while performing the Executive’s duties with the Company or on the
Executive’s own time, shall belong exclusively to the Company (or its designee),
whether or not patent applications are filed thereon. The Executive will keep
full and complete written records (the “Records”), in the manner prescribed by
the Company, of all Inventions, and will promptly disclose all Inventions
completely and in writing to the Company. The Records shall be the sole and
exclusive property of the Company, and the Executive will surrender them upon
the termination of the Employment Term, or upon the Company’s request. The
Executive will assign to the Company (or its designee) the Inventions and all
patents that may issue thereon in any and all countries, whether during or
subsequent to the Employment Term, together with the right to file, in the
Executive’s name or in the name of the Company (or its designee), applications
for patents and equivalent rights (the “Applications”).  The Executive will, at
any time during and subsequent to the Employment Term, make such applications,
sign such papers, take all rightful oaths, and perform all acts as may be
requested from time to time by the Company with respect to the Inventions.  The
Executive will also execute assignments to the Company (or its designee) of the
Applications, and give the Company and its attorneys all reasonable assistance
(including the giving of testimony) to obtain the Inventions for the Company’s
benefit, all without additional compensation to the Executive from the Company.

 

(ii)                   In addition, the Inventions will be deemed Work for Hire,
as such term is defined under the copyright laws of the United States, on behalf
of the Company and the Executive agrees that the Company (or its designee) will
be the sole owner of the Inventions, and all underlying rights therein, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity without any further obligations to the Executive.  If the Inventions,
or any portion thereof, are deemed not to be Work for Hire, the Executive hereby
irrevocably conveys, transfers and assigns to the Company (or its designee), all
rights, in all media now known or hereinafter devised, throughout the universe
and in perpetuity, in and to the Inventions, including, without limitation, all
of the Executive’s right, title and interest in the copyrights (and all
renewals, revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom.  In
addition, the Executive hereby waives any so-called “moral rights” with respect
to the Inventions.  To the extent that the Executive has any rights in the
results and proceeds of the Inventions that cannot be assigned in the manner
described herein, the Executive agrees to unconditionally waive the enforcement
of such rights.  The Executive hereby waives any and all currently existing and
future monetary rights in and to the Inventions and all patents that may issue
thereon, including, without limitation, any rights that would otherwise accrue
to the Executive’s benefit by virtue of the Executive being an employee of or
other service provider to the Company.

 

--------------------------------------------------------------------------------


 

(e)           NON-DISPARAGEMENT.  The Executive herby covenants to the Company
and agrees that the Executive shall not, directly or indirectly, make or solicit
or encourage others to make or solicit any disparaging remarks concerning any
member of the Company, Parent or an Affiliate or any of their current or former
officers, directors, employees, products, services, businesses or activities;
provided that the foregoing shall not be violated by good faith statements made
by the Executive in connection with the Executive’s review of the performance of
officers or other service providers of the Company, Parent or an Affiliate. 
Notwithstanding the foregoing, nothing herein shall prohibit or restrict the
Executive from providing statements or information that the Executive believes
in good faith to be necessary or advisable in connection with any legal
proceeding or investigation conducted by or at the behest of the Company, any
governmental authority or quasi-governmental authority.

 

(f)            RETURN OF COMPANY PROPERTY.  On the date of the Executive’s
termination of employment with the Company for any reason (or at any time prior
thereto at the Company’s request), the Executive shall return all property
belonging to the Company, Parent and each Affiliate (including, but not limited
to, any Company-provided laptops, computers, cell phones, wireless electronic
mail devices or other equipment, or documents and property belonging to the
Company). The Executive may retain the Executive’s rolodex and similar address
books provided that such items only include contact information.

 

(g)           REASONABLENESS OF COVENANTS. In signing this Agreement, the
Executive gives the Company assurance that the Executive has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 11.  The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the
Company, Parent and Affiliates and their trade secrets and confidential
information and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area, and that these
restraints, individually or in the aggregate, will not prevent the Executive
from obtaining other suitable employment during the period in which the
Executive is bound by the restraints.  The Executive acknowledges that each of
these covenants has a unique, very substantial and immeasurable value to the
Company, Parent and Affiliates and that the Executive has sufficient assets and
skills to provide a livelihood while such covenants remain in force. The
Executive further covenants that the Executive will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 11, other than in response to an attempt by the Company, Parent or an
Affiliate to enforce such covenants against the Executive. It is also agreed
that the Parent and Affiliates will have the right to enforce all of the
Executive’s obligations to such Parent or Affiliates under this Agreement,
including without limitation pursuant to this Section 11.  It is also agreed
that nothing contained in this Section 11 shall prohibit Executive from serving
on the boards of directors of non-profit organizations or other for profit
companies or participating in charitable, civic, educational, professional,
community or industry affairs.

 

(h)           REFORMATION.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 11 is excessive
in duration or scope or is unreasonable or unenforceable under applicable law,
it is the intention of the parties that such restriction may be modified or
amended by the court to render it enforceable to the maximum extent permitted by
the laws of that state.

 

--------------------------------------------------------------------------------


 

(i)            TOLLING. In the event of any violation of the provisions of this
Section 11, the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 11 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

 

(j)            SURVIVAL OF PROVISIONS. The obligations contained in Sections 11
and 12 hereof shall survive the termination or expiration of the Employment Term
and the Executive’s employment with the Company and shall be fully enforceable
thereafter.

 

12.          COOPERATION. Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that while employed by
the Company and thereafter (to the extent it does not materially interfere with
the Executive’s employment or other business activities after employment by the
Company), the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, Parent, the Affiliates and their respective representatives in defense
of all claims that may be made against the Company, Parent or the Affiliates,
and will assist the Company, Parent and the Affiliates in the prosecution of all
claims that may be made by the Company, Parent or the Affiliates, to the extent
that such claims may relate to the period of the Executive’s employment with the
Company. The Executive also agrees to promptly inform the Company (to the extent
that the Executive is legally permitted to do so) if the Executive is asked to
assist in any investigation of the Company, Parent or the Affiliates (or their
actions), regardless of whether a lawsuit or other proceeding has then been
filed against the Company, Parent or Affiliates with respect to such
investigation, and shall not do so unless legally required. Upon presentation of
appropriate documentation, the Company shall pay or reimburse the Executive for
all reasonable out-of-pocket travel, duplicating, telephonic, counsel and other
expenses incurred by the Executive in complying with this Section 12.

 

13.          EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 11 hereof or Section 12 hereof would be
inadequate and, in recognition of this fact, the Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available.  In the event of a
Material Covenant Violation or a Material Cooperation Violation by the
Executive, any severance being paid to the Executive pursuant to this Agreement
or otherwise shall immediately cease.

 

14.          NO ASSIGNMENTS.  This Agreement is personal to each of the parties
hereto.  Except as provided in this Section 14 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto.  The Company shall assign this Agreement to
any successor to all or substantially all of the business and/or assets of the
Company or Parent, provided that the Company shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place,

 

--------------------------------------------------------------------------------


 

and provided that the Company agrees to perform such obligations if such
successor fails to do so in a timely manner.  As used in this Agreement,
“Company” shall mean the Company and any successor to all or substantially all
of its business and/or assets, which assumes and agrees to perform the duties
and obligations of the Company under this Agreement by operation of law or
otherwise.

 

15.          NOTICES.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Executive:

 

At the address (or to the facsimile number) shown
in the books and records of the Company.

 

If to the Company:

 

Trinseo LLC

1000 Chesterbrook Boulevard, Suite 300

Berwyn, Pennsylvania 19312

Attention: Chief Legal Officer

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

16.          SECTION HEADINGS; INCONSISTENCY.  The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.  In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

 

17.          SEVERABILITY.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

18.          COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

19.          INDEMNIFICATION.  The Company hereby agrees to indemnify the
Executive and hold the Executive harmless to the fullest extent allowable under
applicable law  against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses

 

--------------------------------------------------------------------------------


 

(including attorney’s fees, and the advancement of such fees subject to any
legally required repayment undertaking), losses, and damages resulting from the
Executive’s performance of the Executive’s duties and obligations with the
Company.  This obligation shall survive the termination of the Executive’s
employment with the Company.

 

20.          LIABILITY INSURANCE.  The Company shall cover the Executive under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the Employment Term in the same amount and to the same
extent as the Company covers its other officers and directors.

 

21.          GOVERNING LAW.  This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

 

22.          ARBITRATION.

 

(a)           Any dispute or controversy arising under or in connection with
this Agreement or the Executive’s employment relationship with the Company,
irrespective of whether this Agreement or the Executive’s employment
relationship with the Company has terminated, will be settled exclusively by
confidential, binding arbitration to be seated in Philadelphia, Pennsylvania and
conducted in accordance with the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association (“AAA”), as then in effect. 
The AAA will appoint a single, neutral arbitrator from a panel of former or
retired judges to preside over the arbitration and resolve the dispute.  Other
than as set forth in Section 11(i), the arbitrator will not have the authority
to add to, detract from or modify any provision of this Agreement or to award
punitive damages to any injured party.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  Each party will bear its
own expenses and legal fees in any arbitration, except that the Company will pay
the fees for the arbitrator.

 

(b)           Notwithstanding the foregoing, each party shall be entitled to
seek injunctive or other equitable relief, as contemplated by Section 13, from
any court of competent jurisdiction, without the need to resort to arbitration.

 

(c)           The Company and the Executive shall keep the existence and
contents of the arbitration strictly confidential other than as required by
applicable law.

 

23.          MISCELLANEOUS. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or director as may be
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Executive and the Company with respect to the subject
matter hereof, whether written or oral.  No agreements or representations,

 

--------------------------------------------------------------------------------


 

oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

 

24.          REPRESENTATIONS; ACTIONS BY PRIOR EMPLOYERS. The Executive
represents and warrants to the Company that (a) the Executive has used the
Executive’s best efforts to provide the Company with (i) each agreement with a
predecessor employer which may have any bearing on the Executive’s legal right
to enter into this Agreement and to perform all of the obligations on the
Executive’s part to be performed hereunder in accordance with its terms, or
(ii) a summary of the applicable provisions of each such agreement which the
Executive may not provide to the Company due to an existing confidentiality
obligation, and (b) other than the agreements referenced in the preceding clause
(a), the Executive is not a party to any agreement or understanding, whether
written or oral, and is not subject to any restriction (including, without
limitation, any non-competition restriction from a prior employer), which, in
either case, could prevent the Executive from entering into this Agreement or
performing all of the Executive’s duties and obligations hereunder.  The
Executive understands that the foregoing representations are a material
inducement to the Company entering into this Agreement, and to the extent that
either of such representations is untrue in any material respect at any time or
for any reason, this Agreement shall be voidable by the Company such that the
parties hereunder shall be relieved of all of their respective duties and
obligations hereunder; provided that any termination of the Executive’s
employment resulting from the Company exercising its rights pursuant to this
sentence shall be treated as a termination of employment by the Executive
without Good Reason.  If any prior employer of the Executive, or any affiliate
of any such prior employer, challenges the Executive’s right to enter into this
Agreement and to perform all of the Executive’s obligations hereunder (whether
by action against the Executive, the Company, Parent and/or an Affiliate), the
Company, Parent (on behalf of itself and all Affiliates) and the Executive each
agree to use their reasonable best efforts to defend against such challenge.

 

25.          TAX MATTERS.

 

(a)           WITHHOLDING.  The Company may withhold from any and all amounts
payable under this Agreement or otherwise such federal, state and local taxes as
may be required to be withheld pursuant to any applicable law or regulation.

 

(b)           SECTION 409A COMPLIANCE.

 

(i)            The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Company of the applicable provision without violating the provisions of Code
Section 409A.  Any such modification shall require the written consent of the
Executive.  In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A;

 

--------------------------------------------------------------------------------


 

provided that the Company makes any modification reasonably requested by the
Executive in accordance with the second sentence of this Section 25(b)(i).

 

(ii)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A.  Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 25(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum and all remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

 

(iii)          To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

(iv)          For purposes of Code Section 409A, the Executive’s right to
receive installment payments pursuant to this Agreement shall be treated as a
right to receive a series of separate and distinct payments.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days, the actual date of payment within the specified period shall be within the
sole discretion of the Company.

 

26.          FURTHER ASSURANCES; PARENT GUARANTEE. The parties hereto shall
cooperate with each other and do, or procure the doing of, all acts and things,
and execute, or procure the execution of, all documents, as may reasonably be
required to give full effect to this Agreement.  Parent hereby guarantees the
performance of the obligations of the Company to pay all cash amounts due to the
Executive pursuant to this Agreement.  In the event that the Company is unable
or unwilling to pay any such amounts when due, upon notice of such non-payment
received by Parent from the Executive, Parent shall immediately pay such
amounts, or take any and all actions necessary to cause one or more Affiliates
to pay such amounts, on behalf of the Company.

 

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

TRINSEO LLC

 

 

 

 

 

By:

/s/ Angelo N. Chaclas

 

 

 

 

 

 

Name:

Angelo N. Chaclas

 

 

 

 

 

 

Title:

SVP, Chief Legal Officer, & Corporate Secretary

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Barry Niziolek

 

 

 

Barry Niziolek

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

GENERAL RELEASE

 

I, Barry Niziolek in consideration of and subject to the performance by Trinseo
LLC (the “Company”), of its obligations under the Employment Agreement, dated as
of May   , 2016 (the “Agreement”), do hereby release and forever discharge as of
the date hereof the Company and its respective “Affiliates” (as defined in the
Agreement) and all present, former and future directors, officers, employees,
successors and assigns of the Company and its Affiliates and direct or indirect
owners (collectively, the “Released Parties”) to the extent provided below. The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder.  Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

 

1.             I understand that any payments or benefits paid or granted to me
under Section 8 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive certain of the
payments and benefits specified in Section 8 of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter.  Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

 

2.             Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under:  Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional

 

--------------------------------------------------------------------------------


 

distress, defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

3.             I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.

 

4.             I agree that this General Release does not waive or release any
rights or claims that I may have which arise after the date I execute this
General Release, including, without limitation, Claims under the Age
Discrimination in Employment Act of 1967. I acknowledge and agree that my
separation from employment with the Company in compliance with the terms of the
Agreement shall not serve as the basis for any claim or action (including,
without limitation, any claim under the Age Discrimination in Employment Act of
1967).

 

5.             I agree that I hereby waive all rights to sue or obtain
equitable, remedial or punitive relief from any or all Released Parties of any
kind whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief. 
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.  Additionally, the
following are excluded from the definition of “Claim” and I am not waiving any
right to the (A) Accrued Benefits, pursuant to the LTI Plan or other equity
award, or to any other vested benefits under an Company-sponsored benefit plans,
(B) any Claims that I may have that cannot be waived under applicable law, such
as unemployment benefits, workers’ compensation and disability benefits; or
(C) any Claims for indemnification, contribution, or defense arising out or
related to any acto or omission by me as a director, officer or employee of the
Company or any Released Party, whether under the applicable Released Party’s
charter, bylaws, or other governing documents or under the Released Party’s
insurance coverage for its officers and directors..

 

6.             In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.  I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 as of the execution of this General Release.

 

--------------------------------------------------------------------------------


 

7.             I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

 

8.             I agree that if I violate this General Release by suing the
Company or the other Released Parties, I will pay all costs and expenses of
defending against the suit incurred by the Released Parties, including
reasonable attorneys’ fees.

 

9.             I agree that this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel I have consulted regarding the meaning or effect
hereof or as required by law, and I will instruct each of the foregoing not to
disclose the same to anyone.  The Company agrees to disclose any such
information only to any tax, legal or other counsel of the Company as required
by law.

 

10.          Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission (SEC), the Financial Industry Regulatory Authority
(FINRA), any other self-regulatory organization or any governmental entity.

 

11.          I hereby acknowledge that Sections  8, 10, 11, 12, 13, 15, 17, 19,
20 through 26 of the Agreement shall survive my execution of this General
Release.

 

12.          I represent that I am not aware of any claim by me other than the
claims that are released by this General Release.  I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 2 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.

 

13.          Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof.

 

14.          Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.                                      I HAVE READ IT CAREFULLY;

 

--------------------------------------------------------------------------------


 

2.                                      I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;

 

3.                                      I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;

 

4.                                      I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

5.                                      I HAVE HAD AT LEAST [21][45] DAYS FROM
THE DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE
MY RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL
NOT RESTART THE REQUIRED [21][45]-DAY PERIOD;

 

6.                                      I UNDERSTAND THAT I HAVE SEVEN (7) DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

7.                                      I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

8.                                      I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

 

SIGNED:

 

 

 

 

DATED:

 

 

 

Barry Niziolek

 

 

 

 

 

 

 

--------------------------------------------------------------------------------